UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1213



KEMIL A. MESAYS,

                                              Plaintiff - Appellant,

          versus


JOHN ASHCROFT, Attorney General,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
02-3436-DKC)


Submitted:   May 15, 2003                     Decided:   May 20, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kemil A. Mesays, Appellant Pro Se. Thomas Michael DiBiagio, United
States Attorney, Ariana Wright Arnold, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Kamil A. Mesays appeals the district court’s order dismissing

his civil rights action.     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Mesays v. Ashcroft, No. CA-02-3436-DKC (D.

Md. filed Feb. 4, 2003 & entered Feb. 5, 2003).          We dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED




                                     2